                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

ELIZABETH DIAL                                   )
                                                 )
                            Plaintiff,           )
                                                 )
v.                                               )      Case No. 21-1071-KHV
                                                 )
DEPARTMENT OF VETERANS AFFAIRS,                  )
                                                 )
                            Defendant.           )


                     NOTICE AND ORDER TO SHOW CAUSE

TO THE PLAINTIFF BY AND THROUGH HER ATTORNEY:

       Plaintiff filed her complaint in this case on March 18, 2021. Although the docket

indicates plaintiff may have sought waiver of service of summons, see ECF No. 4, nothing

in the record demonstrates defendant, an agency of the United States government, was

served pursuant to Fed. R. Civ. P. 4(i). Staff of the undersigned e-mailed and called

plaintiff’s counsel on June 21 and 30, 2021, to inquire about the status of service, but

plaintiff’s counsel has not responded to this courtesy outreach from the court.

       Fed. R. Civ. P. 4(m) provides,

       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.
       Plaintiff is hereby required to show good cause in writing to the Honorable Kathryn

H. Vratil, United States District Judge, on or before July 16, 2021, why service of the

summons and complaint was not made upon defendant within 90 days from the filing of

the complaint, and shall further show good cause in writing to said judge why this action

should not be dismissed in its entirety, without prejudice.

       IT IS SO ORDERED.

       Dated July 2, 2021, in Kansas City, Kansas.

                                                 s/ James P. O’Hara
                                                 James P. O’Hara
                                                 U.S. Magistrate Judge
